autoNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to an amendment filed 01/27/2021. Claims 1, 7, 13 and 20-23 are pending in this application; claims 1, 7 and 13 are independent claims. Claims 1, 7 and 13 have been amended; claims 20-23 have been newly added; and, claims 2-6, 8-12 and 14-19 have been cancelled. This action is made Final.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 7, 13, 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveras (US 20110150247 A1) and Windows 10 (“Windows”, p 2) and Patel (US 9442631 B1).
As per claim 1, Oliveras teaches a method for controlling screen rotation of an electronic reading device that includes processing circuitry, and accelerometer and a display screen, the method comprising: rotating, when the electronic reading device is in an automatic rotation mode, the electronic reading device 90 degrees (fig. 1N-2I) and in response to the detecting of the 90 degree rotation, displaying, on the display screen, a display from portrait (figs. 2A and 3A) to landscape (figs. 2G and 3G; para [0031]: “built-in ACCELEROMETER makes the iPhone respond to change the display from PORTRAIT to LANDSCAPE (or vice versa) when the user rotates the device from vertical to horizontal (or vice versa)”).
Oliveras does not explicitly disclose displaying a message that asks a user if rotation of the displayed screen is to be performed. However, Windows in the analogous art of rotating a display teaches after a 90 degree rotation, displaying, on the display screen, a message that prompts/asks a user if rotation of a displayed screen is to be performed (fig. 1: after user rotate monitor(s), settings display prompts user via drop down menu/element 100 to select a “Landscape” or “Portrait” mode when using dual monitors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Windows with the teachings of Oliveras. One having ordinary skill in the art would have been motivated to combine such a prompt so that users can read the screen while lying down.
Displaying as a prompt when a screen/device is rotated is not explicitly disclosed. Patel teaches displaying as a prompt when a screen/device is rotated (col. 4, lines 45-56: “wearable computing device may then determine a rotation of the wearable computing device...the rotation exceeding a given rotation threshold, the wearable computing device may provide for display, for a predetermined time window, a visual prompt”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel with the 
As per claim 7, Oliveras teaches a non-transitory computer-readable storage medium storing computer-readable instructions thereon which when executed by processing circuitry of an electronic reading device, cause the processing circuitry to perform a method for controlling screen rotation, the method comprising: detecting, when the electronic reading device is in an automatic rotation mode, a 90 degree electronic rotation of the electronic reading device (fig. 1N-2I) and in response to the detecting of the 90 degree rotation, displaying, on the display screen, a display from portrait (figs. 2A and 3A) to landscape (figs. 2G and 3G; para [0031]: “built-in ACCELEROMETER makes the iPhone respond to change the display from PORTRAIT to LANDSCAPE (or vice versa) when the user rotates the device from vertical to horizontal (or vice versa)”).
Oliveras does not explicitly disclose displaying a message that asks a user if rotation of the displayed screen is to be performed. However, Windows in the analogous art of rotating a display teaches after a 90 degree rotation, displaying, on the display screen, a message that prompts/asks a user if rotation of a displayed screen is to be performed (fig. 1: after user rotate monitor(s), settings display prompts user via drop down menu/element 100 to select a “Landscape” or “Portrait” mode when using dual monitors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Windows with the teachings of Oliveras. One having ordinary skill in the art would have been motivated to combine such a prompt so that users can read the screen while lying down.
Displaying as a prompt when a screen/device is rotated is not explicitly disclosed. Patel teaches displaying as a prompt when a screen/device is rotated (col. 4, lines 45-56: “wearable computing device may then determine a rotation of the wearable computing device...the rotation It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel with the teachings of Oliveras. One having ordinary skill in the art would have been motivated to combine such a message in order to further assist or encourage a user to achieve a desired result.
As per claim 13, Oliveras teaches an electronic reading device, comprising: an accelerometer; a display screen; and processing circuitry configured to: detecting, when the electronic reading device is in an automatic rotation mode, a 90 degree electronic rotation of the electronic reading device (fig. 1N-2I) and in response to the detecting of the 90 degree rotation, displaying, on the display screen, a display from portrait (figs. 2A and 3A) to landscape (figs. 2G and 3G; para [0031]: “built-in ACCELEROMETER makes the iPhone respond to change the display from PORTRAIT to LANDSCAPE (or vice versa) when the user rotates the device from vertical to horizontal (or vice versa)”).
Oliveras does not explicitly disclose displaying a message that asks a user if rotation of the displayed screen is to be performed. However, Windows in the analogous art of rotating a display teaches after a 90 degree rotation, displaying, on the display screen, a message that prompts/asks a user if rotation of a displayed screen is to be performed (fig. 1: after user rotate monitor(s), settings display prompts user via drop down menu/element 100 to select a “Landscape” or “Portrait” mode when using dual monitors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Windows with the teachings of Oliveras. One having ordinary skill in the art would have been motivated to combine such a prompt so that users can read the screen while lying down.
Displaying as a prompt when a screen/device is rotated is not explicitly disclosed. Patel teaches displaying as a prompt when a screen/device is rotated (col. 4, lines 45-56: “wearable It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patel with the teachings of Oliveras. One having ordinary skill in the art would have been motivated to combine such a message in order to further assist or encourage a user to achieve a desired result.
As per claim 20, Oliveras teaches the method of claim 1. Oliveras further teaches that the 90 degree rotation is rotating the electronic reading device from a portrait orientation to a landscape orientation (Windows: fig. 1: following manual 90 degree rotation of dual monitors, user may select a “Landscape” or “Portrait” mode via drop down menu/element 100 display prompt; Patel (col. 4, lines 45-56: “wearable computing device may then determine a rotation of the wearable computing device...the rotation exceeding a given rotation threshold, the wearable computing device may provide for display, for a predetermined time window, a visual prompt”).
As per claim 22, Oliveras teaches the medium of claim 7. Oliveras further teaches that the 90 degree rotation is rotating the electronic reading device from a portrait orientation to a landscape orientation (Windows: fig. 1: following manual 90 degree rotation of dual monitors, user may select a “Landscape” or “Portrait” mode via drop down menu/element 100 display prompt; Patel (col. 4, lines 45-56: “wearable computing device may then determine a rotation of the wearable computing device...the rotation exceeding a given rotation threshold, the wearable computing device may provide for display, for a predetermined time window, a visual prompt”).
As per claim 24, Oliveras teaches the device of claim 13. Oliveras further teaches that the 90 degree rotation is rotating the electronic reading device from a portrait orientation to a landscape orientation (Windows: fig. 1: following manual 90 degree rotation of dual monitors, user may select a “Landscape” or “Portrait” mode via drop down menu/element 100 display prompt; .
3.	Claim(s) 1, 7, 13, 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveras (US 20110150247 A1), Windows 10 (“Windows”, p 2) and Patel (US 9442631 B1) and Brown et al. (“Brown”, US 20160050642 A1).
As per claim 21, the modified Oliveras teaches the method of claim 20. Oliveras further teaches rotation mode is user selectable via a displayed menu (Windows: fig. 1: following manual 90 degree rotation of dual monitors, user may select a “Landscape” or “Portrait” mode via drop down menu/element 100 display prompt; Oliveras: (figs. 2G and 3G; para [0031]: automatic rotation). The modified Oliveras does not explicitly disclose automatic rotation mode being user selectable via a displayed menu. However, Brown in the analogous art of screen rotation teaches: (para [0023]: a settings menu or submenu, for example, to control various portable electronic device settings, a rotation lock option 206 to lock orientation of the display of information on the portable electronic device in the portrait or landscape orientation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of the modified Oliveras. One having ordinary skill in the art would have been motivated to combine such a setting in order to accommodate user’s preference and given that in some applications landscape displays are more optimal for viewing while in others portrait displays are more optimal.
As per claim 23, Oliveras teaches the medium of claim 22. Oliveras further teaches rotation mode is user selectable via a displayed menu (Windows: fig. 1: following manual 90 degree rotation of dual monitors, user may select a “Landscape” or “Portrait” mode via drop down menu/element 100 display prompt; Oliveras: (figs. 2G and 3G; para [0031]: automatic rotation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of the modified Oliveras. One having ordinary skill in the art would have been motivated to combine such a setting in order to accommodate user’s preference and given that in some applications landscape displays are more optimal for viewing while in others portrait displays are more optimal.
As per claim 25, Oliveras teaches the deviceof claim 24. Oliveras further teaches rotation mode is user selectable via a displayed menu (Windows: fig. 1: following manual 90 degree rotation of dual monitors, user may select a “Landscape” or “Portrait” mode via drop down menu/element 100 display prompt; Oliveras: (figs. 2G and 3G; para [0031]: automatic rotation). The modified Oliveras does not explicitly disclose automatic rotation mode being user selectable via a displayed menu. However, Brown in the analogous art of screen rotation teaches: (para [0023]: a settings menu or submenu, for example, to control various portable electronic device settings, a rotation lock option 206 to lock orientation of the display of information on the portable electronic device in the portrait or landscape orientation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the teachings of the modified Oliveras. One having ordinary skill in the art would have been motivated to combine such a setting in order to accommodate user’s preference and given that in some applications landscape displays are more optimal for viewing while in others portrait displays are more optimal.
Response to Arguments
01/27/2021 have been considered as a whole but are not persuasive.	
Applicant argued:
	The cited references fail to teach or suggest in response to the detecting of the 90 degree rotation, displaying, on the display screen, a message that asks a user if rotation of the displayed screen is to be performed.
	The Office disagrees for the following reason(s): 
	While Windows teaches displaying, on the display screen, a message that prompts/asks a user if rotation of a displayed screen is to be performed (fig. 1: following manual 90 degree rotation of dual monitors, user may select a “Landscape” or “Portrait” mode via drop down menu/element 100 display prompt), Patel teaches automatically displaying a prompt following  degree rotation (col. 4, lines 45-56: “wearable computing device may then determine a rotation of the wearable computing device...the rotation exceeding a given rotation threshold, the wearable computing device may provide for display, for a predetermined time window, a visual prompt”).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Inquires
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
		
	
/Le Nguyen/					
Patent Examiner 			
March 11, 2021